101 Mich. App. 733 (1980)
300 N.W.2d 322
BAGLEY
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Docket No. 46760.
Michigan Court of Appeals.
Decided August 22, 1980.
Rock, Roberge, Hennings & Coburn, for plaintiff.
Eggenberger, Eggenberger, McKinney & Weber, P.C., for defendant.
Before: N.J. KAUFMAN, P.J., and CYNAR and J.E. TOWNSEND,[*] JJ.
PER CURIAM.
Plaintiff appeals from a circuit court opinion of July 10, 1979, and order of August 2, 1979, which granted summary judgment in favor of defendant in plaintiff's declaratory judgment action. The issue raised on appeal was whether the Legislature intended that § 3109(1) of the Michigan no-fault insurance act, MCL 500.3109(1); MSA 24.13109(1), apply to medical and disability benefits which the plaintiff received from the Army and Veterans' Administration as a result of the automobile accident. We find that the Legislature clearly intended the section to apply to such benefits. O'Donnell v State Farm Mutual Automobile Ins Co, 404 Mich 524; 273 NW2d 829 (1979), Beaver v Auto-Owners Ins Co, Inc, 93 Mich App 399; 286 NW2d 884 (1979).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.